Citation Nr: 9920315	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-14 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Eligibility of the veteran to receive compensation until the 
full amount of separation pay has been recouped.  

(The issues of entitlement to service connection for chest 
pain, the propriety of the initial 10 percent rating for 
hypertension, the propriety of the initial noncompensable 
rating for tinea versicolor, and entitlement to an effective 
date earlier than April 26, 1994, for the grant of service 
connection for hypertension and tinea versicolor, will be the 
subject of a separate decision).


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1983 to 
February 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an January 1995 determination of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that the veteran's 
disability compensation benefits would be withheld until the 
full amount of his separation pay of $7,698.96 was recovered.  
A notice of disagreement was received in February 1995.  A 
statement of the case was issued in March 1995.  A 
substantive appeal was received from the veteran in April 
1995.  

During the course of this appeal, the RO adjusted the amount 
of separation pay to be recovered to $6,159.17.  This action 
will be further addressed below.  


FINDINGS OF FACT

1.  The veteran served on active duty from August 1983 to 
February 1992; upon separation from this period of service, 
he received separation pay.  

2.  In November 1994, the RO established service connection 
for hypertension and tinea versicolor, and disability ratings 
of 10 and noncompensable (0 percent), respectively, were 
assigned, ultimately from April 24, 1994. 


CONCLUSION OF LAW

The veteran's VA disability compensation is subject to 
recoupment of separation pay from May 1, 1994.  38 C.F.R. 
§ 3.700(a)(5) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide in part that a veteran who has 
received separation pay may receive disability compensation 
for disability incurred in or aggravated by service prior to 
the date of receipt of separation pay subject to recoupment 
of the total amount received as separation pay.  The receipt 
of separation pay does not affect the payment of disability 
compensation based on a subsequent period of service. 
38 C.F.R. § 3.700 (a)(5) (1998) (see also 10 U.S.C.A. 
§ 1174(h)(2)).  

The veteran served on active duty from August 1983 to 
February 1992.  In a November 1994 decision, the RO 
established service connection for hypertension and tinea 
versicolor, and disability ratings of 10 and noncompensable 
(0 percent), respectively, were assigned, ultimately (in a 
February 1995 RO decision) from April 24, 1994.  The Board 
notes that the veteran's appeal for an earlier effective date 
for the grant of service connection for these disabilities 
has been denied in a separate Board decision rendered the 
same day as this decision.  

In any event, compensation awarded was (due to the February 
1995 decision) found to be payable (subject to recoupment) 
from May 1, 1994 based on 38 C.F.R. § 3.31 which provides 
that payment of compensation may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.

In a letter from the RO dated in January 1995, the veteran 
was informed that his disability compensation would be 
withheld in order to recoup the $7,698.96 separation payment 
he received subsequent to his separation from active duty.  
This amount was listed on the veteran's DD Form 214; the 
Board notes that this form also indicates that the veteran 
received an honorable discharge due to a failure to meet Army 
weight control standards. 

The veteran essentially contends that recoupment of his 
separation pay is unwarranted since he was involuntarily 
separated from service.  However, the Board again notes that 
VA regulations provide in part that a veteran who has 
received separation pay may receive disability compensation 
for disability incurred in or aggravated by service prior to 
the date of receipt of separation pay subject to recoupment 
of the total amount received as separation pay.  Further, 
10 U.S.C.A. § 1174 specifically provides that regular 
enlisted members who are discharged involuntarily are 
eligible for separation pay.  This section further dictates 
that members who receive separation pay are not to be 
deprived of VA disability compensation but that there shall 
be deducted from that disability compensation an amount equal 
the separation pay.  10 U.S.C.A. § 1174(a), (h)(2).

As such, it is clear in this case that the veteran's 
disability compensation is subject to recoupment of the 
(involuntary) separation pay.  38 C.F.R. § 3.700(a)(5) 
(1998). 

The Board notes that the veteran had also initially contended 
that federal taxes taken out of his separation pay should not 
have been included in the amount of separation pay that was 
to be recouped.  In this regard, the Board notes that in 
1996, Public Law 104-201, section 653, amended 10 U.S.C.A. 
§ 1174(h)(2) to add that deducted from the VA disability 
compensation was the total amount of separation benefit 
payment "less the amount of Federal taxes withheld from such 
pay (such withholding being at the flat withholding rate for 
Federal income tax withholding, as in effect pursuant to 
regulations prescribed under chapter 24 of the Internal 
Revenue Code of 1986)."  Prior to this amendment, VA 
recouped the gross amount of the disability severance pay.  
See VAOPGCPREC 67-91.  

Public Law 105-178 added that "[t]he amendment made by 
section 653...(Public Law 104-201...) to [10 U.S.C.A. 
§ 1174(h)(2)] shall apply to any payment of separation pay 
under the special separation benefits program under section 
1174a of that title that was made during the period beginning 
on December 5, 1991, and ending on September 30, 1996."  As 
the veteran's separation pay was paid during this time 
period, his contention was correct in that federal taxes 
withheld from the his separation pay should not be recouped 
from his disability compensation.  

During the course of this appeal, this change in the law was 
apparently recognized by the RO who, in a July 1998 action, 
adjusted the amount of separation pay to be recouped by 
removing the federal taxes.  Specifically, of the $7,698.97 
in separation pay, $6,159.17 was to be recouped, the 
additional $1,539.79 reflecting the federal taxes.  As such, 
the veteran's contention in this regard was resolved.  
However, as noted above, the separation pay (minus the 
federal taxes) is nevertheless subject to recoupment of the 
separation pay.  38 C.F.R. § 3.700(a)(5) (1998).  


ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

